 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       No. 2:19-cv-06677-PA (JCx)
12                  Plaintiff,                       AMENDED CONSENT JUDGMENT
13                         v.                        OF FORFEITURE

14   $28,730.00 IN U.S. CURRENCY,
15
                    Defendant.
16
17   ANDRES PADILLA,
18                  Claimant.
19
20         Plaintiff United States of America (“the government”) and Claimant Andres

21   Padilla (“Padilla”), have made a stipulated request for the entry of this Amended

22   Consent Judgment, resolving this action in its entirety.

23         The Court, having considered the stipulation of the parties, and good cause

24   appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:

25         1.       This Court has jurisdiction over the subject matter of this action and the

26   parties to this Consent Judgment of Forfeiture.

27         2.       The Complaint for Forfeiture states a claim for relief pursuant to 21 U.S.C.

28   § 881(a)(6).
 1          3.     Notice of this action has been given as required by law. All potential
 2   claimants to the defendant currency other than Padilla are deemed to have admitted the
 3   allegations of the Complaint for Forfeiture to be true with respect to the defendant
 4   currency. The allegations set out in the Complaint are sufficient to establish a basis for
 5   forfeiture.
 6          4.     The sum of $2,875.00 only (without interest) shall be returned to Padilla
 7   through his counsel. The government shall have judgment as to the remainder of the
 8   defendant currency (i.e., $25,855.00), plus the interest earned by the government on the
 9   defendant currency since seizure, and no other right, title or interest shall exist therein.
10   The government shall dispose of those funds in accordance with law.
11          5.     The funds to be returned to Padilla shall be paid through his counsel by
12   electronic transfer. Padilla and his attorney shall provide all information and complete
13   all documents requested by the government to facilitate the transfer including, without
14   limitation, providing Padilla’s social security or taxpayer identification number, the
15   identity of the bank, and the bank’s address, account name, account number, account
16   type and routing number for the account to which the transfer of funds is to be made.
17          6.     There was reasonable cause for the seizure of the defendant currency and
18   institution of these proceedings. This judgment shall be construed as a certificate of
19   reasonable cause pursuant to 28 U.S.C. § 2465.
20   \\
21   \\
22
23
24
25
26
27
28
                                                   2
